DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2021 has been entered.
Response to Amendment
The amendment filed 10/6/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
1) In independent claims 1, 19 and 20, step 7 of “comparing…”, the underlined features of “the threshold range based on a range of past tip amount of the customer for transactions associated with the current individual purchase size;” is new matter and not supported by the original disclosure.  The examiner has reviewed applicant’s cited paragraphs [0081] and [0086] of the published publication but find no support for this feature.
[7] “comparing, in real-time, with respect to initiation of the payment transaction, the calculated tip amount for the current customer transaction to a threshold range, the threshold range based on a range of past tip amount of the customer for transactions associated with the current individual purchase size;”
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Amendment & Status.  
Claims pending: 1, 3-4, 6-7 and 9-23.
1) Claims amended:
		(1) independent claims:  1, 19 and 20, and 
		(2) dependent claims: none.
2) Claims canceled previously on 3/2020: 
(2) dependent claims: 2, 5 and 8.
Claim Status
Claims 1, 3-4, 6-7 and 9-23 are pending.  They comprising of 3 groups:
(1) System: 1, 3-4, 6-7, 9-18, and 21-23, and
(2) Method: 19, and    
(2) N-t CRM: 20.

All appear to have similar scope, method claim 19 is broader and will be examined first. 
As of October 6, 2021, independent method claim 19 is as followed:
19. (Currently amended) A method for generating gratuity analytics for a plurality of customer transactions of a customer at a plurality of service providers in a same merchant category, the plurality of customer transactions being processed within a date range, the method implemented by a gratuity analytics computing device including at least one processor and a memory, the gratuity analytics computing device in communication with 
i) at least one point-of-sale (POS) device associated with at least one service provider of the plurality of service providers over an interchange network and 
ii) a payment processor over the interchange network, the payment processor configured to process transactions, the method comprising the steps of:
[1] receiving, from the payment processor over the interchange network, a plurality of customer transaction data for the plurality of customer transactions occurring within the date 
	[2] matching a set of the plurality of authorization messages to a respective set of the plurality of clearing messages by matching the respective transaction identifiers, each authorization message including a corresponding initial transaction total and each clearing message including a corresponding final transaction total;
	[3] calculating a plurality of past tip amounts and corresponding individual purchase sizes for the customer, the plurality of past tip amounts comprising, for each match, a difference between the corresponding initial transaction total and the corresponding final transaction total, wherein the corresponding individual purchase size for each tip amount corresponds to the initial transaction total;
	[4] generating customer gratuity analytics for the plurality of customer transactions over the date range by analyzing the plurality of past tip amounts and the corresponding individual purchase sizes;
	[5] receiving, over the interchange network from a POS device associated with a service provider included within the same merchant category of the plurality of service providers, in response to initiation of a payment transaction at the POS device, customer transaction data associated with a current customer transaction of the customer, the customer transaction data including an initial transaction total and a final transaction total;
	[6] calculating, in real-time with respect to initiation of the payment transaction, 
i) a tip amount for the current customer transaction by determining a difference between the initial transaction total and the final transaction total and 
a corresponding individual purchase size for the current transaction corresponding to the initial transaction total;
	[7] comparing, in real-time, with respect to initiation of the payment transaction, the calculated tip amount for the current customer transaction to a threshold range, the threshold range based on a range of past tip amount of the customer for transactions associated with the current individual purchase size;
[8] in response to determining that the tip amount is outside the threshold range, generating, in real-time, with respect to initiation of the payment transaction, an alert based on the comparison, the alert 
i) including information associated with the current customer transaction and 
ii) indicating whether the customer is satisfied or dissatisfied; and
[9] transmitting, over an electronic network different from the interchange network and in real-time with respect to initiation of the payment transaction, the alert to an electronic device associated with the service provider, the alert being in a suitable format to notify a representative of the service provider of the customer satisfaction or dissatisfaction while the customer is at the service provider, wherein the alert enables the representative of the service provider to respond to the customer while the customer is at the service provider when the alert indicates that the customer is dissatisfied.
Note: for referential purpose, numbers [I]-[3] and steps (1)-(9), are added at the beginning of each element and step.
Claim Rejections - 35 USC § 112
Claims 1, 3-4, 6-7 and 9-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1) In independent claims 1, 19 and 20, step 7 of “comparing…”, the underlined features of “the threshold range based on a range of past tip amount of the customer for transactions associated with the current individual purchase size;” is new matter and not supported by the original disclosure.  The examiner has reviewed applicant’s cited paragraphs [0081] and [0086] of the published publication but find no support for this feature.

Claims 1, 3-4, 6-7 and 9-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 (system) and respective 19 (method) and 20 (nt-CRM), step [3] is vague.  It appears that step 3 calls for calculating of 2 items: 
(1) a plurality of past tip amounts and 
(2) corresponding individual purchase sizes for the customer.
It’s not clear how the “corresponding individual purchase sizes for the customer” is calculated.
[3] calculating a plurality of past tip amounts and corresponding individual purchase sizes for the customer, the plurality of past tip amounts comprising, for each match, a difference between the corresponding initial transaction total and the corresponding final transaction total, wherein the corresponding individual purchase size for each tip amount corresponds to the initial transaction total;
2) In independent claims 1 (system) and respective 19 (method) and 20 (nt-CRM), step [7] is vague because it’s not clear how the “a range of past tip amounts of the customer for transactions” is generated/determined. 
[7] comparing, in real-time, with respect to initiation of the payment transaction, the calculated tip amount for the current customer transaction to a threshold range, the threshold range based on a range of past tip amount of the customer for transactions associated with the current individual purchase size;

Response to Arguments
Applicant's arguments with respect to claims 1, 3-4, 6-7, and 9-22 on 10/6/2021, have been considered and the results are as followed.
I. 101 Rejection:
Withdrawn.
II) 103 Rejection: 
	Withdrawn due to arguments and claim amendments.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F, 6:30AM-4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689